DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 7 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 7, Applicant’s argument asserting neither Craig nor Van Tol disclosed wherein the inwardly-angled tissue contacting surfaces are angled towards the jaw liner compliance feature is moot as neither Craig nor Van Tol are relied upon in the new grounds of rejection to the mentioned argument in light of the new grounds of rejection under Morisaki.
Regarding claim 23, Applicant’s argument asserting neither Craig nor Van Tol disclose wherein the jaw liner defines a longitudinally-extending channel recessed into the jaw liner is moot as neither Craig nor Van Tol are relied upon in the new grounds of rejection to the mentioned argument in light of the new grounds of rejection under Morisaki.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-13, 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig (US 2017/0238959 A1) in view of Morisaki (US 2021/0059712 A1), considered prior art due to the priority claim to WO2019224956A1 filed 5-23-2018, further in view of Van Tol (US 20150088181 A1).
Regarding claim 7, Craig discloses An end effector assembly (200, see Fig. 5) of an ultrasonic surgical instrument (see Paragraph 40), the end effector assembly comprising: an ultrasonic blade (blade 32, see Figs. 1A-1B) defining a tissue-contacting surface (see Paragraph 5 mentioning how the jaw and blade are intended to clamp tissue); and a jaw member (200, see Fig. 5) pivotable relative to the ultrasonic blade (see Figs. 1A-1B showing jaw member pivotable relative to blade) between an open position and a clamping position (see Figs. 1A-1B, see Paragraph 43), the jaw member including: a structural body (see Fig. 5) including a pair of proximal flanges (210, see Fig. 5) and an elongated distal portion extending distally from the pair of proximal flanges (see Fig. 5), the elongated distal portion including first and second spaced-apart side rails (see Fig. 5 below) defining an elongated opening therebetween (slot located at element 240 in which jaw liner sits within, see Fig. 5, see Paragraph 58 mentioning how jaw liner is received within support base 210) and interconnected at distal ends thereof via a distal cap (see Fig. 4 below noting that this structure appears to be present amongst all embodiments of the prior art disclosure, see also Fig. 10); and a jaw liner (230, see Fig. 5) engaged within the elongated opening (see Fig. 4, see Paragraph 58 mentioning how jaw liner is received within support base 210).
However, Craig does not expressly disclose wherein the jaw liner defines first and second inwardly-angled tissue contacting surfaces configured to oppose the tissue-contacting surface of the ultrasonic blade in the clamping position of the jaw member, as well as a jaw liner compliance feature extending longitudinally along the jaw liner disposed between the first and second inwardly-angled tissue contacting surfaces such that the first and second inwardly-angled tissue contacting surfaces are angled towards the jaw liner compliance feature.
However, in the same field of endeavor, namely ultrasonic cutting devices containing a jaw liner feature, Morisaki teaches an ultrasonic instrument (see Fig. 1) comprising an end effector assembly (see Fig. 2) comprising a jaw member (jaw 8, see Figs. 2, and 4-5) having a jaw liner (resin pad 9, see Figs. 2 and 12) with a jaw liner compliance feature (third recessed portion 911, see Fig. 12) extending longitudinally along the jaw liner disposed between the first and second inwardly-angled tissue contacting surfaces such that the first and second inwardly-angled tissue contacting surfaces are angled towards the jaw liner compliance feature (see Fig. 12 showing two inwardly-angled tissue contacting surfaces of the resin pad on either side of the third recess 911 that are configured to oppose the tissue contacting surface of the ultrasonic blade (see Paragraph 108) to allow the blade and resin pad to be brought into precise contact with each other, allowing the treatment performance of the target portion to be favorably maintained (see Paragraph 119)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the jaw liner as disclosed by Craig to include the concave shape as taught and suggested by Morisaki to, in this case, allow the blade and jaw liner to be brought into precise contact with each other, allowing the treatment performance of the target portion to be favorably maintained (see Morisaki Paragraph 119).
However, the combination of Craig and Morisaki fails to disclose wherein said jaw liner compliance feature helps to facilitate outward deflection of the inwardly-angled tissue-contacting surfaces relative to one another to thereby tension tissue clamped between the jaw member and the ultrasonic blade, but Craig does teach an ultrasonic blade (32, see Craig Figs. 1A-1B).
In the same field of endeavor, namely ultrasonic surgical grasping devices, Van Tol teaches an ultrasonic blade member that is tapered at the tissue contacting surface (see Figs. 3, 5A, see Paragraph 30). It is noted that in Paragraph 30 the use of the phrase” may taper down” implies that the tapering ultrasonic blade is optional and may also be a straight blade and as such the two styles of blade are treated as equivalent and interchangeable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of having a tapered ultrasonic blade as taught by Van Tol, because Van Tol indicates that the tapered feature of the ultrasonic blade may be interchanged for a non-tapered blade as the term “may” indicates this is not an important feature and therefore one of ordinary skill would have expected the device/method/apparatus, etc. to function equally as well with either a tapered or straight ultrasonic blade. It is noted that the inclusion of the tapered blade would facilitate outward deflection of the inwardly-angled tissue contacting surfaces of Morisaki as incorporated into the device of Craig (see Morisaki Fig. 12 below demonstrating outward deflection as obtuse angles relative to the horizontal axis) when pressure is applied to the central channel of the jaw liner, thereby pressing the liner of Morisaki, as incorporated into the device of Craig, into the channel 264 formed within the jaw, the laterally positioned inwardly-angled tissue contacting surfaces would deflect around the tapered edges of the blade vertically and radially outward, thereby facilitating outward deflection (at obtuse angles relative to the horizontal axis shown in Morisaki Fig. 12 below) of the inwardly-angled tissue-contacting surfaces relative to one another to thereby tension tissue clamped between the jaw member and the ultrasonic blade.



    PNG
    media_image1.png
    346
    373
    media_image1.png
    Greyscale
                              
    PNG
    media_image2.png
    239
    339
    media_image2.png
    Greyscale
    
                      Craig Fig. 5                                                                                  Craig Fig. 4




    PNG
    media_image3.png
    484
    474
    media_image3.png
    Greyscale

 Morisaki Fig. 12

Regarding claim 8, the combination of Craig, Morisaki and Van Tol disclose the invention of claim 7, the combination further discloses wherein the tissue-contacting surface of the ultrasonic blade includes first and second tissue-contacting surface portions having an apex disposed therebetween, the first and second inwardly-angled tissue contacting surfaces of the jaw liner configured to oppose the first and second tissue-contacting surface portions of the ultrasonic blade and the apex configured to oppose the jaw liner compliance feature in the clamping position of the jaw member (see Van Tol Fig. 3 showing blade 32 is flared outwards from the axis passing through the centroid of the device shaft having an apex between said flared-out portions extending from the centroid axis)
Regarding claim 9, the combination of Craig, Morisaki and Van Tol disclose the invention of claim 7, Craig, as modified by Morisaki, further discloses wherein the jaw liner compliance feature is an elongated channel (see Morisaki Fig. 12 showing an elongated channel between the two inwardly-angled tissue contacting surfaces as incorporated into the device of Craig)
Regarding claim 10, the combination of Craig, Morisaki and Van Tol disclose the invention of claim 7, Craig further discloses wherein the first and second spaced-apart side rails define first and second structural body compliance features configured to facilitate outward deflection of the first and second spaced-apart side rails relative to one another, thus permitting further outward deflection of the first and second inwardly-angled tissue contacting surfaces of the jaw liner relative to one another (see Fig. 5 showing spaced-apart side rails are flared outwards from the tissue contacting surface of the jaw liner and may thereby facilitate further deflection of the jaw liner as more space is provided for deflection around the ultrasonic blade.
Regarding claim 11, the combination of Craig, Morisaki and Van Tol disclose the invention of claim 10, Craig further discloses wherein the first and second structural body compliance features are cut-outs defined within the first and second spaced-apart side rails towards proximal ends thereof (see Figs 5 showing cut-outs on the spaced-apart side rails). 
Regarding claim 12, the combination of Craig, Morisaki and Van Tol disclose the invention of claim 7, Craig further discloses wherein the distal cap of the structural body defines a third structural body compliance feature configured to facilitate outward deflection of the first and second spaced-apart side rails relative to one another, thus permitting further outward deflection of the first and second inwardly-angled tissue contacting surfaces of the jaw liner relative to one another. It is understood that the distal cap holding together the two sides of the space-apart side rails helps to facilitate outward deflection of the spaced-apart side rails as a point of connection as pressure on the middle jaw liner channel would force the inwardly-angled side rails away from one-another around the blade thereby putting stress on the side rails of the jaw member. It is noted that the term “facilitate” implies to make a process easier but does not equate to allowing something to occur. In this sense, the distal cap may make it easier for the side-rails to deflect away from one-another without the need for measurable difference in deflection capabilities. As a compliance feature is not explicitly defined in applicant’s specification in regards to whether the features are made from or are a compliant material, the term appears to be lacking support in its definition. As both side rails are comprised of stainless steel (Craig Paragraph 29) in present application as well as the prior art, the structural material compliance is seen to be the same.
Regarding claim 13, the combination of Craig, Morisaki and Van Tol disclose the invention of claim 7, Craig, as modified by Morisaki, further discloses wherein each of the inwardly-angled tissue contacting surfaces of the jaw liner includes a plurality of transversely spaced- apart, longitudinally-extending grooves defined therein (see Craig Fig. 5 showing a plurality of transversely spaced-apart grooves that extend longitudinally along the entirety of the jaw liner, seen to be added onto the jaw liner incorporated from Morisaki to keep the original purpose of aiding in the grasping of tissue (see Craig Paragraph 52)
Regarding claim 21, the combination of Craig, Morisaki and Van Tol disclose the invention of claim 7, Craig, as modified by Morisaki further discloses wherein the jaw liner is formed from a compliant material (see Craig Paragraph 51 mentioning the jaw liner may be made from materials that are compliant, seen to keep original materials as disclosed by Craig to keep the original compliant form, see Craig Paragraph 51)
Regarding claim 22, the combination of Craig, Morisaki and Van Tol disclose the invention of claim 21, Craig further discloses wherein the compliant material is PTFE (see Craig Paragraph 51)
Regarding claim 23, Craig discloses An end effector assembly (200, see Fig. 5) of an ultrasonic surgical instrument (see Paragraph 40), the end effector assembly comprising: an ultrasonic blade (32, see Figs. 1A-1B) including a tissue-contacting surface (see Paragraph 5 mentioning how the jaw and blade are intended to clamp tissue) defined by a pair of surfaces that converge at an apex (see Fig. 1A showing blade 32, understood to have an apex at the axis running through the centroid of the device defining the tissue contacting surface). It is also noted that all blades have an apex as to not extend endlessly; and a jaw member (see Fig. 5) pivotable relative to the ultrasonic blade between an open position and a clamping position (see Fig. 1A and 1B), the jaw member including: a structural body (200, see Fig. 5) defining an elongated opening (slot located at element 240 in which jaw liner sits within, see Fig. 5, see Paragraph 58 mentioning how jaw liner is received within support base 210); and a jaw liner (230, see Fig. 5) engaged within the elongated opening (see Fig. 4, see Paragraph 58 mentioning how jaw liner is received within support base 210).
However, Craig does not expressly disclose wherein the jaw liner defining a longitudinally-extending channel recessed into the jaw liner configured for positioning in substantial alignment with the apex in the clamping position of the jaw member, the longitudinally-extending channel defining a jaw liner compliance feature.	
However, in the same field of endeavor, namely ultrasonic cutting devices containing a jaw liner feature, Morisaki teaches an ultrasonic instrument (see Fig. 1) comprising an end effector assembly (see Fig. 2) comprising a jaw member (jaw 8, see Figs. 2, and 4-5) having a jaw liner (resin pad 9, see Figs. 2 and 12) defining a longitudinally-extending channel recessed into the jaw liner configured for positioning in substantial alignment with the apex in the clamping position of the jaw member, the longitudinally-extending channel defining a jaw liner compliance feature (see Morisaki Fig. 12 showing third recess 911 is a channel extending into the resin pad jaw liner), wherein the longitudinally-extending channel defines a jaw liner compliance feature (third recessed portion 911, see Fig. 12) to allow the blade and resin pad to be brought into precise contact with each other, allowing the treatment performance of the target portion to be favorably maintained. (see Paragraph 119)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the jaw liner as disclosed by Craig to include the concave shape as taught and suggested by Morisaki to, in this case, allow the blade and jaw liner to be brought into precise contact with each other, allowing the treatment performance of the target portion to be favorably maintained (see Morisaki Paragraph 119)
However, the combination of Craig and Morisaki fails to disclose wherein said jaw liner compliance feature helps to facilitate outward deflection of the opposing portions of the jaw liner on either side of the longitudinally-extending channel to tension tissue clamped between the jaw member and the ultrasonic blade, but teaches an ultrasonic blade (32, see Figs. 1A-1B).
In the same field of endeavor, namely ultrasonic surgical grasping devices, Van Tol discloses an ultrasonic blade member that is tapered at the tissue contacting surface (see Figs. 3, 5A, see Paragraph 30). It is noted that in Paragraph 30 the use of the phrase” may taper down” implies that the tapering ultrasonic blade is optional and may also be a straight blade and as such the two styles of blade are treated as equivalent and interchangeable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of having a tapered ultrasonic blade as taught by Van Tol, because Van Tol indicates that the tapered feature of the ultrasonic blade may be interchanged for a non-tapered blade as the term “may” indicates this is not an important feature and therefore one of ordinary skill would have expected the device/method/apparatus, etc. to function equally as well with either a tapered or straight ultrasonic blade. Such a modification would facilitate outward deflection (deflection at obtuse angles relative to the horizontal axis, see Morisaki Fig. 12 above) of the opposing portions of the jaw liner on either side of the longitudinally-extending channel to tension tissue clamped between the jaw member and the ultrasonic blade. It is noted that the inclusion of the tapered blade would facilitate outward deflection of the inwardly-angled tissue contacting surfaces as when pressure is applied to the central channel of the jaw liner, thereby pressing the liner into the channel 264 formed within the jaw, the laterally positioned inwardly-angled tissue contacting surfaces would around the tapered edges of the blade, thereby facilitating outward deflection of the inwardly-angled tissue-contacting surfaces relative to one another to thereby tension tissue clamped between the jaw member and the ultrasonic blade.
Regarding claim 24, the combination of Craig, Morisaki and Van Tol disclose the invention of claim 23, Craig further discloses wherein the structural body includes a pair of proximal flanges (210, see Fig. 5) configured to facilitate pivoting of the jaw member relative to the ultrasonic blade (see Paragraph 61)
Regarding claim 25, the combination of Craig, Morisaki and Van Tol disclose the invention of claim 23, Craig further discloses wherein the structural body includes an elongated distal portion including first and second spaced-apart side rails defining the elongated opening therebetween (see Fig. 5 above containing a center channel at element 264 which holds the jaw liner)
Regarding claim 26, the combination of Craig, Morisaki and Van Tol disclose the invention of claim 23, Craig further discloses wherein the structural body is formed from a material that is more-rigid (see Paragraph 48) and wherein the jaw liner is formed from a material that is more-compliant (see Paragraph 51)
Regarding claim 27, the combination of Craig, Morisaki and Van Tol disclose the invention of claim 26, Craig further discloses wherein the structural body is formed from stainless steel (see Paragraph 48) and the jaw liner is formed from PTFE (see Paragraph 51)
Regarding claim 28, the combination of Craig, Morisaki and Van Tol disclose the invention of claim 23, Craig, as modified by Morisaki further discloses wherein the opposing portions of the jaw liner on either side of the longitudinally-extending channel include first and second inwardly-angled tissue contacting surfaces (see Morisaki Fig. 12 showing inwardly-angled tissue contacting surfaces of resin pad 9 as incorporated in shape into the device of Craig) configured to oppose the pair of surfaces of the tissue-contacting surface of the ultrasonic blade in the clamping position of the jaw member. It is understood that as the apex of the blade sits within the elongate channel of the jaw liner, as pressure is applied, the inwardly-angled tissue contacting surfaces of the jaw liner would oppose the tissue contacting surfaces of the ultrasonic blade as the compliant material deflects around it while pressing the compliant jaw liner further into channel 264 thereby bending it, causing the inwardly-angled side rails of the jaw liner to deflect around the tapered surfaces of the ultrasonic blade.
Regarding claim 29, the combination of Craig, Morisaki and Van Tol disclose the invention of claim 23, Craig further discloses wherein the structural body includes at least one additional compliance feature configured to facilitate outward deflection of portions of the structural body, thus permitting further outward deflection of the opposing portions of the jaw liner relative to one another (see Fig. 5 cut-outs allow for the material of the jaw body to be more flexible and therefore more compliant as material is removed, some strength of the side rails is taken away as well). It is understood that the term “facilitate” is taken to mean “to make easier” and the presence of the relief cut-outs would facilitate the outward deflection of the side rails of the jaw member. As the jaw material in both the prior art are the present application are both made from stainless steel, the compliant properties are seen to be the same.
Regarding claim 30, the combination of Craig, Morisaki and Van Tol disclose the invention of claim 29, Craig further discloses wherein the at least one additional compliance feature includes cut-outs defined within opposing sides of the structural body (see Fig. 5)
Regarding claim 31, the combination of Craig, Morisaki and Van Tol disclose the invention of claim 29, Craig further discloses wherein the at least one additional compliance feature includes a cut-out defined within a distal end portion of the structural body (see Figs. 5 showing cut-outs along the distal portion of the structural body)
Regarding claim 32, the combination of Craig, Morisaki and Van Tol disclose the invention of claim 23, Craig, as modified by Morisaki, further discloses wherein a tissue-contacting surface of the jaw liner defines a plurality of transversely spaced-apart, longitudinally-extending grooves defined therein (see Fig. 5 showing a plurality of transversely space-apart grooves that extend longitudinally along the entirety of the jaw liner, seen to be included into the added jaw liner of Morisaki to keep the original purpose of aiding in the grasping of tissue (see Craig Paragraph 52)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2019/0223939 A1 to Netzel, US 2015/0297255 A1 to Fan, and US 2018/0140352 A1 to Netzel all disclose ultrasonic surgical grasping devices having a jaw liner. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can
normally be reached on 7:30 - 5:00 M-F. Examiner interviews are available via telephone, in-person, and
video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview,
applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300. Information regarding the status of an application
may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.
/M.B.H./
Examiner, Art Unit 3771

/SHAUN L DAVID/Primary Examiner, Art Unit 3771